Citation Nr: 1243112	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-19 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel





INTRODUCTION

The Veteran had active military service from September 1963 to September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In April 2010 and June 2011, the Board remanded the Veteran's claim.  The VA Appeals Management Center (AMC) continued the previous denial of the claim in March 2011 and June 2012 supplemental statements of the case (SSOCs).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The November 2010 remand also referred the issues of entitlement to service connection for a dental condition, a disability manifested by blisters in eyes and on eye lids, hiatal hernia, a disability manifested by knots under skin, and skin disability on fingers manifested by cracking and bleeding, as they have been raised by the Veteran and have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.


FINDING OF FACT

The competent and probative evidence does not show that the Veteran's currently diagnosed hypertension is related to his military service or his service-connected diabetes mellitus, type II, or PTSD.






CONCLUSION OF LAW

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, and PTSD, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, and PTSD.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in November 2010 and June 2011, the Board remanded this claim and ordered the either the agency of original jurisdiction (AOJ) or AMC to obtain any relevant Social Security Administration (SSA) records as well as schedule the Veteran for a VA examination and associate a report of the examination with the Veteran's claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the AMC attempted to request relevant SSA records.  However, the Veteran subsequently informed VA that he was not in receipt of SSA benefits.  See a statement from the Veteran dated December 2010.  Furthermore, the Veteran was afforded a VA examination in December 2010, and a report of the examination was associated with his claims folder.  The Veteran's hypertension claim was readjudicated via the March 2011 and June 2012 SSOCs.  

Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  
The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in September 2006, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes statements from the Veteran and his wife, service treatment records, as well as VA and private treatment records.  

The Veteran was afforded a VA examination in December 2010 with a supplemental opinion obtained in November 2011.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  In his April 2008 substantive appeal [VA Form 9], the Veteran declined the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision.

Service connection for hypertension

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012).

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2012); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board notes that the Veteran has asserted that his hypertension is a result of his military service, diabetes mellitus, and PTSD.  See the Veteran's claim for VA benefits dated February 2005; see also the Veteran's Informal Hearing Presentation (IHP) dated October 2012.  Additionally, the Veteran served in the Republic of Vietnam.  However, he has not specifically claimed that his hypertension was associated with exposure to herbicides during military service.  Therefore, the Board will only focus on the Veteran's contention that his hypertension is directly related to his time spent on active duty without regard to herbicide exposure specifically and his service-connected diabetes and PTSD.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  In any event, although certain diseases may be presumed to be related to exposure to herbicides under 38 C.F.R. § 3.309(e) (2012), hypertension is not one of the listed diseases.  Moreover, as will be discussed in detail below, the competent and probative evidence does not indicate that the Veteran's hypertension is related to his military service. 

As detailed above, in order to establish service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence of a disease or injury or evidence of a service-connected disability; and (3) evidence of a nexus between (1) and (2).  See Hickson and Wallin, both supra.

With respect to element (1), current disability, the competent medical evidence of record indicates diagnoses of hypertension.  See, e.g., the December 2010 VA examination report.  Accordingly, element (1), current disability, is satisfied.

Turning to Hickson element (2), in-service incurrence of an injury or disease, the Veteran's service treatment records reveal no evidence of complaints or treatment for hypertension.  The Veteran's July 1963 enlistment examination report recorded a blood pressure of 134/82.  The Veteran's blood pressure was recorded as 100/80 on his September 1967 separation examination report.  The first evidence of hypertension is dated in September 1991.  See a VA treatment record dated September 1991.

Wallin element (2) has been met; the Veteran is service-connected for diabetes mellitus, type II, and PTSD.

Turning to crucial element (3), medical nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record supports a finding that the Veteran's current hypertension is not related to his military service or his service-connected diabetes mellitus, type II, or PTSD.

Specifically, the Veteran was afforded a VA medical examination for his hypertension in December 2010.  The examiner considered the Veteran's report of the onset of his hypertension and use of medication for treatment as well as the onset of the Veteran's diabetes mellitus and PTSD and associated symptomatology.  After examination of the Veteran and consideration of his medical history, the VA examiner concluded in an addendum dated November 2011 that "it is not at least as likely as not that the [V]eteran's hypertension is due to injury or disease incurred in the [s]ervice or was caused by a service-connected disability, to include diabetes mellitus, type 2 and PTSD or was aggravated by a service-connected disability to include diabetes mellitus, type 2 and PTSD."  

The VA examiner's rationale for his conclusion that the Veteran's hypertension is not related to the diabetes mellitus was based on his report that the Veteran's diagnosis of hypertension was established "well before" the onset of the diabetes mellitus.  Additionally, the Veteran did not evidence diabetic involvement of the kidney.  On the contrary, his most recent creatinine in January 2011 was normal at 1.2 and his microalbumin screen in October 2010 was normal as well.  With regard to his finding that the Veteran's hypertension is not related to the PTSD, the examiner noted that the medical evidence of record did not indicate that treatment of the Veteran's hypertension involved treatment of his PTSD.  Moreover, the examiner noted that the medical evidence indicated that the Veteran's PTSD is manifested by his sleep disturbance, hypervigilance, and anxiety.  Although the examiner reported that it is well known that stress can temporarily elevate blood pressure in all individuals (the adrenaline "flight or fight response"), this was a normal response to catecholamine release and such temporary elevation does not cause a permanent elevation of the blood pressure.  He also noted that there was no evidence that PTSD causes or permanently aggravates hypertension.  Finally, the examiner's rationale for his conclusion that the Veteran's hypertension is not related to military service was based on his finding that the Veteran's service treatment records were absent diagnosis of hypertension as well as the initial diagnosis of hypertension being established "well after" the Veteran's separation from active duty.  

The Veteran has not submitted a competent medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board observes that the Veteran's wife submitted a statement dated December 2010 documenting the Veteran's hypertension symptomatology and that the hypertension causes him to be nervous.  The Board notes that the Veteran and his wife, while entirely competent to report his symptoms both current and past (including sleep disturbance and stress), have presented no clinical evidence of a nexus between his hypertension and his military service or service-connected diabetes mellitus or PTSD.  The Board finds that the Veteran and his wife as a lay people are not competent to associate any of his claimed symptoms to either his military service or service-connected diabetes mellitus or PTSD.  That is, the Veteran and his wife are not competent to opine on matters such as the etiology of his current hypertension.  Such opinion requires specific medical training and is beyond the competency of the Veteran, his wife, or any other lay person.  In the absence of evidence indicating that the Veteran or his wife have the medical training to render medical opinions, the Board must find that their contention with regard to a medical nexus between his hypertension and military service, diabetes mellitus, or PTSD to be of no probative value.  See 38 C.F.R. § 3.159(a)(1) (2012) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran and his wife in support of his own claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that, in addition to contending that his hypertension is related to his service-connected diabetes mellitus and PTSD, the Veteran has alternatively indicated that he has had hypertension continually since service.  However, the first postservice evidence of complaint of, or treatment for, hypertension is dated in September 1991.  See a VA treatment record dated September 1991.  This was more than 20 years after the Veteran left service in September 1967.    
 
While the Veteran is competent to report stress and other symptomatology associated with his hypertension over the years since service, the Board notes that hypertension was not reported at the time of his service discharge.  The Board finds that his current statements regarding a continuity of hypertension since service are not credible.  His September 1967 separation examination from service as well as the December 2010 VA examination with addendum contradict any current assertion that his current hypertension was manifested during service and has continued since such service.  There is no competent medical evidence that the Veteran complained of or was treated for hypertension for many years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly finds any assertion by the Veteran that there has been a continuity of symptomatology dating to service is not credible in light of the objective findings noted above.  Therefore, continuity of symptomatology since service is not demonstrated. 

Accordingly, element (3), medical nexus, is not met, and the Veteran's claim fails on this basis.  
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, and PTSD.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, and PTSD is denied.




____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


